IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40567
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CARLOS ROMERO MARTINEZ, also known as
Lorenzo Montalvan-Aguilar,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-421-1
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Carlos

Romero Martinez has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).   Martinez

has not filed a response.

     Our independent review of the brief and the appellate record

discloses no nonfrivolous issue.   Accordingly, the motion to

withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities herein, and the APPEAL is DISMISSED.   See 5TH

CIR. R. 42.2.